UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 19-61830-CIV-SMITH
STATE OF FLORIDA,
Plaintiff,
VS.

ANNETTE M. CAVE,

Defendant.
/

 

ORDER OF REMAND
THIS MATTER is before the Court on Defendant’s Notice of Removal [DE 1] and
Application to Proceed in District Court Without Prepaying Fees or Costs [DE 3]. Pursuant to
28 U.S.C. §§ 1331 and'1443, Defendant has attempted to remove state court criminal
proceedings against her. A review of the Notice of Removal indicates that this Court lacks
jurisdiction over this matter.

_ Under 28 U.S.C. § 1331, this Court has original jurisdiction over “all civil actions arising
under the constitution, laws, or treatises of the United States.” This is a criminal matter; thus,
removal under § 1331 is inappropriate because § 1331 does not confer jurisdiction on this Court
over criminal matters.

Under § 1443, a defendant may remove an action if it is brought “[a]gainst any person
who is denied or cannot enforce in the courts of such State a right under any law providing for
the equal civil rights of citizens of the United States, or of all persons within the jurisdiction

thereof” or “[f]or any act under color of authority derived from any law providing for equal
rights, or for refusing to do any act on the ground that it would be inconsistent with such law.”

28 U.S.C. § 1443(1). Under Supreme Court precedent:

A removal petition filed under § 1443 must satisfy the two-prong test set out in
Georgia v. Rachel, 384 U.S. 780, 792, 794, 86 S. Ct. 1783, 1790, 1791, 16 L. Ed.
2d 925 (1966). “First, the petitioner must show that the right upon which the
petitioner relies arises under a federal law ‘providing for specific civil rights
stated in terms of racial equality.’ ” Conley, 245 F.3d at 1295 (quoting Rachel,
384 US. at 792, 86 S. Ct. at 1790). “Second, the petitioner must show that he has
been denied or cannot enforce that right in the state courts.” Jd. A defendant’s
reliance on broad constitutional or statutory provisions does not support removal
under § 1443 when those provisions “are phrased in terms of general application
available to all persons or citizens, rather than in the specific language of racial
equality that section 1443 demands.” Rachel, 384 U.S. at 792, 86 S. Ct. at 1790
(holding that “the defendants’ broad contentions under the First Amendment and
the Due Process Clause of the Fourteenth Amendment cannot support a valid
claim for removal under § 1443”).

Provident Funding Assocs., LP v. Obande, 414 Fed. App’x 236, 238 (11th Cir. 2011).
Defendant has not met this two-pronged test. Defendant’s Notice of Removal relies, in part, on
the Fourth Amendment, Fifth Amendment, Sixth Amendment, Eighth Amendment, Fourteenth
Amendment, the Supremacy Clause of the U.S. Constitution, and 18 U.S.C. § 241. None of
these provide for specific civil rights stated in terms of racial equality. Thus, none can be the
basis for removal under § 1443.

Defendant also relies on 18 U.S.C. § 242, which does provide for specific civil rights in
terms of racial equality. Defendant, however, has failed to show that she has been denied her
rights under § 242. In fact, the Broward County Sheriff's Office’s Charge Report, which is
attached to the Notice of Removal, indicates that Defendant is white. Further, Defendant has
provided no evidence that she cannot enforce her rights in state court. Thus, Defendant has not
satisfied the second prong of the two part test as to her removal based on § 242. Accordingly, it

is
ORDERED that:

1. This matter is REMANDED to the Seventeenth Judicial Circuit Court, Broward
County, Florida.

2. Defendant’s Application to Proceed in District Court Without Prepaying Fees or Costs
[DE 3] is DENIED as moot.

3. All pending motions not otherwise ruled upon are DENIED as moot.

4. This case is CLOSED.

DONE AND ORDERED in Fort Lauderdale, Florida, this 23rd day of July, 2019.

RODNEY SMEPH
UNITED STATES DISTRICT JUDGE

ce: All counsel of record
